Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147040                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147040
                                                                    COA: 315927
                                                                    Saginaw CC: 10-033872-FH
  JACKIE LEE TRAMMELL,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DISMISSED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
           d0617
                                                                               Clerk